Case 4:17-cv-00081-JLK-RSB Document 35-1 Filed 10/02/18 Page 1 of 1 Pageid#: 174




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Danville Division


 LUCINDA SMALL and ANGEL CUNNINGHAM,

                      Plaintiffs,                           Case No. 4:17-cv-00081

 V.

 VISTA CLINICAL DIAGNOSTICS, LLC,

                      Defendant.



                                            ORDER

        Upon the request of Defendant Vista Clinical Diagnostics, LLC and with the consent of

 Plaintiffs Lucinda Small and Angel Cunningham, it is hereby ORDERED that this case be referred

 to U.S. Magistrate Judge Robert S. Ballou for mediation.



        SO ORDERED this ____ day of ______________________, 2018.




                                             Honorable Jackson L. Kiser
                                             Senior U.S. District Judge
